Citation Nr: 0608666	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right hydronephrosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

There is no evidence that the veteran currently suffers from 
hydronephrosis.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for service-connected hydronephrosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection for right hydronephrosis was granted with 
a 10 percent evaluation assigned under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509, effective July 24, 1948.  See January 
1949 rating decision.  This rating is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2005); 
January 1949 and June 2001 rating decisions.  The veteran 
filed a claim for an increased rating in December 2000, and 
has appealed a June 2001 RO rating decision that continued 
the 10 percent rating for his service-connected right 
hydronephrosis.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2005), 
ratings higher than 10 percent all require hydronephrosis 
with frequent attacks of colic, in addition to other 
criteria.  Severe hydronephrosis is to be rated as renal 
dysfunction.  

The evidence of record indicates that the veteran underwent a 
VA compensation and pension (C&P) exam in May 2001.  A 
diagnosis was deferred as the VA examiner was awaiting 
intravenous pyelogram (IVP) results, which were ordered to 
confirm the diagnosis of hydronephrosis.  The IVP report was 
later associated with the claims file and contained the 
following impressions: (1) poor bladder drainage; (2) large 
prostate on the floor of the bladder, irregular in its 
contour; and (3) upper urinary tracts appeared intact.  A 
hand-written addendum to the May 2001 VA examination 
contained a diagnosis of benign prostatic hypertrophy (BPH).  
No evidence of hydronephrosis was found.  As the veteran does 
not currently suffer from hydronephrosis, a rating in excess 
of 10 percent is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a June 2001 rating 
decision which continued a 10 percent disability evaluation 
for service-connected right hydronephrosis.  The issue was 
remanded in November 2003 in order to effect compliance with 
the duties to notify and assist.  Specifically, the Board 
determined that further evidentiary development was needed in 
the form of obtaining additional treatment records.

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See June 
2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of his 
service-connected right hydronephrosis disability until after 
the rating decision that is the subject of this appeal.  As 
the claim for increased rating is being denied, however, the 
veteran has not been prejudiced by VA's failure to provide 
notice as to the effective date of any increased rating.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical and VA records have been associated with the 
claims file, and the veteran was afforded an appropriate VA 
examination in connection with his claim.  In addition, 
pursuant to the November 2003 remand instructions, the RO 
attempted to ascertain from the veteran whether there were 
any pertinent medical treatment records that were not on 
file.  Prior to the remand, the veteran indicated that 
surgery on his kidney had been performed at the VAMC in 
Massachusetts.  See February 2002 VA Form 9.  The June 2004 
RO letter requested the veteran to provide the name and 
location of any VA medical facility from where he received 
treatment, as well as the approximate dates of treatment.  In 
response, however, the veteran informed the RO that he had 
nothing further to submit.  See June 2004 statement in 
support of claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for service-
connected right hydronephrosis is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


